
	
		II
		110th CONGRESS
		1st Session
		S. 1106
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the additional duty on ethanol, to require an
		  investigation into certain ethanol imports, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Tariff Extension and Caribbean
			 Basin Initiative Investigation Act .
		2.Extension of
			 additional duty on ethanol
			(a)In
			 generalSubheading 9901.00.50 of the Harmonized Tariff Schedule
			 of the United States is amended by striking 1/1/2009 in the
			 effective period column and inserting 1/1/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			3.Study and
			 investigation of ethanol from certain Caribbean Basin countries
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall conduct a study into the
			 source and quantity of ethanol, classifiable under subheading 9901.00.50 of the
			 Harmonized Tariff Schedule of the United States, that is imported into the
			 United States from any country that is designated as a beneficiary country
			 under the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et
			 seq.).
			(b)Contents of
			 studyThe study required by subsection (a) shall include the
			 following:
				(1)An identification
			 of all countries that are not beneficiary countries designated under the
			 Caribbean Basin Economic Recovery Act that produce ethanol that is imported
			 duty-free into the United States through a country that is a beneficiary
			 country under such Act.
				(2)A determination
			 of the quantity of ethanol on a country-by-country basis that is imported
			 duty-free into the United States through a country that is a beneficiary
			 country under such Act.
				(3)Projections of
			 the potential production capacity of all of the countries
			 designated as beneficiary countries under such Act to
			 dehydrate and export ethanol that originates in countries that are not
			 beneficiary countries designated under such Act. The projections shall be made
			 without regard to any import quotas relating to such beneficiary
			 countries.
				(4)A determination
			 of the impact on the domestic and international marketplace of duty-free
			 treatment for ethanol imported from countries designated as beneficiary
			 countries under such Act with and without the current import quotas.
				(5)A determination
			 of the economic impact on countries designated as beneficiary countries under
			 such Act if ethanol were not provided duty-free treatment and whether a stable
			 political and economic climate would exist in the Caribbean region if duty-free
			 treatment were not provided for ethanol.
				(c)ReportNot
			 later than 30 days after the Secretary concludes the study described in
			 subsection (b), the Secretary shall report to Congress on the results of that
			 study, including the Secretary's conclusions regarding—
				(1)the quantity of
			 ethanol being passed through countries that are designated as beneficiary
			 countries under the Caribbean Economic Recovery Act;
				(2)where that
			 ethanol originates;
				(3)what the
			 potential production capacity is for countries in the Caribbean region to act
			 as a conduit for foreign ethanol if the current quota system is
			 eliminated;
				(4)what the economic
			 impact on the domestic ethanol industry would be if the quota were eliminated;
			 and
				(5)whether the
			 current duty-free treatment contributes to the political and economic stability
			 of the Caribbean Basin region.
				
